Citation Nr: 0026898	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to 
January 1946.  

Because there are multiple appellants claiming to be the 
surviving spouse of the veteran, the procedures pertaining to 
simultaneously contested claims are applicable.  38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504 (1999).  The Board of 
Veterans' Appeals (Board) finds that the regional office (RO) 
has complied with the required procedures in developing the 
multiple appeals.


FINDING OF FACT

The appellant has not submitted evidence of a valid marriage 
to the veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.205 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The appellant is seeking recognition by the VA as the 
surviving spouse of the veteran for the purpose of receiving 
VA benefits.

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  The 
term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c).

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3).

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j) (1999); see also Badua v. Brown, 5 Vet. 
App. 472, 474 (1993).  Here, the appellant maintains that she 
and the veteran were married in the Philippines, and while 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
recognized that, generally, "foreign law must be proved," 
Brillo v. Brown, 7 Vet. App. 102, 105 (1995), (citing Cuba 
R.R. Co. v. Crosby, 222 U.S. 473 (1912)), the Court has taken 
judicial notice of the relevant portion of the Philippine 
Civil Code because it has been cited by the Court in the 
past.  See Brillo, 7 Vet. App. at 105; see also Badua, 5 Vet. 
App. at 474; Dedicatoria v. Brown, 8 Vet. App. 441, 443 
(1995).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.

Benefits may be granted where a claimant, without knowledge 
of any legal impediment, entered into a marriage with the 
veteran which, but for the impediment, would have been valid, 
and she thereafter cohabited with him for one year or more 
immediately before his death or for any period of time if a 
child was born of the purported marriage or was born to them 
before such marriage.  Such marriages are "deemed valid" 
for the purposes of VA regulations.  38 U.S.C.A. § 103(a) 
(West 1991); 38 C.F.R. § 3.52(b) (1999).  The claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage will be accepted, in absence of 
information to the contrary.  38 C.F.R. § 3.205.

An affidavit from a Roman Catholic parish priest received in 
October 1946 reflects, in essence, that he solemnized the 
marriage of the veteran and R. G. in April 1944, and that a 
marriage certificate was not available because the records 
had been burned by Japanese soldiers.

Received from the veteran in June 1949 was a statement to the 
effect that R. G. had left him without his consent in June 
1948 and since then had been living with her parents.  It was 
also indicated that relatives of R. G. had told him that they 
were sending R. G. to her father because of his inability to 
adequately support her.  A statement from R. G., dated in 
January 1950, reflects that she had separated from the 
veteran in July 1947, that she had had no contact with the 
veteran since then, and that he was not contributing to her 
support.  

A January 1950 statement from the veteran reflects that he 
was unaware of the current address for R. G. and that he had 
not heard from her since she left him in June 1948.  

In an April 1950 statement from R. G., R. G. indicated that 
her previous statement was inaccurate as to the date that she 
and the veteran were separated.  The correct date was July 
1948.

In April 1950, the RO determined that R. G. was entitlement 
to an apportioned share of the veteran's VA benefits.

In a July 1964 letter to the RO from R. G., R. G. indicated 
that the veteran was living with another woman and was not 
supporting her.  The RO advised R. G. at this time that the 
veteran was not currently receiving any benefits from the VA.

In January 1966, a declaration from the then-guardian of the 
veteran, P. T. Company, indicates that the veteran and R. G. 
were separated, and that R. G. had left the veteran when his 
VA benefits had stopped.

Thereafter, annual pension questionnaires received in January 
and April 1967 reflect that the veteran was married but not 
living with his spouse.  Additional statements from the P. T. 
Company in January and April 1967 reflect that the veteran 
had advised them that R. G. and his daughter had deserted him 
in 1946 and that their current whereabouts was unknown.

R. G. again requested apportionment of the veteran's benefits 
in July 1967, and in August 1967, the veteran informed the RO 
that R. G. had abandoned him in 1948.  In connection with a 
field investigation conducted in September 1967, the sister 
of R. G. testified that R. G. had left the veteran to stay 
with her family with the understanding that the veteran would 
follow later.  It was further indicated that the veteran had 
begun to live with another woman and had not returned to R. 
G.

Testimony from R. G. in October 1967 reflects that she left 
the veteran in 1947 to go to C. City with the understanding 
that the veteran would follow later.  The veteran did not 
subsequently join her and she later found out in 1954 that he 
was living with another woman.  When she later personally 
confronted the veteran, he refused to return with her to C. 
City.  A January 1968 statement from P. T. Company reflects 
that the veteran had advised them that he did not known the 
current whereabouts of his daughter and R. G. 

In April 1968, R. G. inquired about the status of her claim 
for apportionment of VA benefits.  Depositions from neighbors 
and relatives of the veteran that same month indicate that R. 
G. had left the veteran because the veteran was unable to 
support her financially and then never returned.  

In a letter to the RO, dated in September 1969, the appellant 
indicated that she was the wife and personal guardian of the 
veteran and inquired about his VA benefits.  Two additional 
inquiries about VA benefits were received by the RO from R. 
G. in March 1970.

A veteran's pension questionnaire from January 1973 reflects 
that the veteran was married and not living with his spouse.  
A social survey report, dated in May 1973, reflects the 
veteran had been living with his "common-law wife" since 
1959.  R. G. reportedly made an effort to contact the veteran 
through letters that were not being forwarded to the veteran 
by appellant.  R. G. also reported that in January 1972, she 
and the veteran had lived together for two days before the 
appellant learned of the reunion and the veteran went back to 
her.  R. G. maintained that she and the veteran met again in 
January 1973, at which time he promised to support her.  Two 
statements from R. G. received in June 1973, again inquired 
about an apportionment of the veteran's VA benefits.

In January 1974, it was determined that R. G. was not 
entitled to an apportionment of the veteran's benefits since 
she had been separated from the veteran since July 1948, and 
the evidence showed that she was not without fault in their 
separation.

Pension questionnaires from February 1975, January 1976, and 
January 1979 reflect that the veteran was married and not 
living with his spouse.  In December 1979, the appellant was 
designated as the payee for the veteran's VA benefits as his 
legal custodian.  Two additional statements regarding 
apportionment of VA benefits were received by the RO from R. 
G. in March 1980.  An eligibility verification report, dated 
in October 1985, reflects that the veteran was married and 
not living with his spouse.  An eligibility verification 
report from January 1987 indicates that the veteran was 
married and living with his spouse.

In a January 1987 affidavit, the veteran indicated that in 
July 1947, R. G. asked permission from the veteran to go to 
C. City for a vacation, and that she never returned.  He 
further noted that diligent efforts to determine her 
whereabouts had been unsuccessful.  He also denied any 
contact with R. G. since 1947.  The veteran further 
maintained that because of his lack of knowledge as to her 
whereabouts for more than seven years, it was proper for him 
to have presumed her death for all purposes, except for those 
of succession.

The record reflects a "Marriage Contract" indicating that 
the veteran and the appellant were ceremonially married in 
January 1987.

At the time of his deposition in November 1987, the veteran 
indicated that he did not know the whereabouts of R. G.  He 
further noted that he had last seen her in 1973, at which 
time there was an unsuccessful effort at reconciliation.  He 
stated that he first met appellant in 1960 and that he 
formally married her in order to legitimize their long 
relationship.  The veteran indicated that the appellant first 
became aware of his marriage to R. G. in 1966, when R. G. was 
made custodian for VA purposes.  At the appellant's 
deposition from November 1987, appellant stated that as far 
as she was aware, there had been no meeting or communication 
between the veteran and R. G. 

In August 1988, R. G. reopened her claim for apportionment.

In a Board decision in September 1988, the Board addressed 
the issue of appellant's entitlement to recognition as the 
veteran's spouse for the purpose of VA benefits.  In this 
regard, the Board determined that while there was no evidence 
that the veteran had been notified of R. G.'s communication 
to the RO in March 1980, or that the veteran had otherwise 
received communication from R. G. within the seven year 
period, the Board found that implicit within Article 83 of 
the Philippine Civil Code was a requirement that some effort 
must be made to ascertain the whereabouts of the missing 
spouse, and that mere avoidance is not enough to negate the 
need for a dissolution of the prior marriage before a valid 
second marriage may be contracted.  The Board also noted that 
there was no effort made by the veteran to contact R. G. 
through the VA or relatives, and the record was found to 
reflect that the veteran may have had contact during this 
time with his daughter by R. G.  In light of the foregoing, 
the Board concluded that the veteran's marriage to appellant 
was not valid under Philippine law, and that appellant was 
not entitled to recognition as the veteran's spouse for VA 
benefits purposes.

At the time of her deposition in May 1989, R. G. testified 
that in 1948, her sister offered to have R. G. come to her 
home after first speaking to the veteran.  Thereafter, the 
veteran agreed that R. G. and their daughter should go with 
R. G.'s sister to C. City, where he would follow them as soon 
as things improved financially.  The veteran did not 
subsequently follow them.  Four years later, R. G. located 
the veteran, who now advised her to return to C. City and 
that he would get her when he had built a house for them.  In 
1969, R. G. learned through her daughter that the veteran had 
been living with another woman.  

In September 1989, the RO granted R. G.'s request for an 
apportionment of VA benefits and the veteran appealed this 
decision.  In his substantive appeal, the veteran asserted 
that R. G. left him without his knowledge and consent.  

In a Board decision in January 1991, the Board affirmed the 
RO's determination that R. G. was entitled to an 
apportionment of the veteran's improved disability pension.  
In this decision, the Board commented that although the 
veteran and R. G. had been separated for many years, R. G. 
was still considered to be his lawful spouse for purposes of 
VA benefits.  The Board further found that the veteran's 
purported marriage to appellant in January 1987 had been 
determined to be invalid under the law of the Philippines by 
the Board and that the veteran's assertions regarding the 
conduct of the appellant during their separation had not been 
substantiated.  In a memorandum decision of the Court, dated 
in June 1992, the Court summarily affirmed the January 1991 
decision of the Board.

In January 1994, the veteran was advised of the RO's decision 
to raise R. G.'s apportionment.  In a letter dated in July 
1995, the veteran indicated that he did not believe that R. 
G. deserved an increase in apportionment since she had 
abandoned him from 1948 to January 1987.  Instead, the 
veteran indicated that he wanted the appellant to be 
recognized as his spouse for VA purposes.  In a letter dated 
in August 1995, the RO advised the veteran that appellant 
could not be recognized as his dependent spouse for VA 
purposes because his marriage to appellant was illegal and 
void because he had a prior legal and subsisting marriage to 
R. G.

In February 1996 and January 1997, the RO advised the veteran 
of additional proposed increases in the apportionment of his 
VA benefits for R. G.  

A death certificate reflects that the veteran died on May [redacted], 
1997.  Thereafter, claims for VA benefits arising out of the 
veteran's death were filed by both the appellant and R. G.

In August 1997, R. G. submitted a number of documents in 
support of her claim, some of which were already of record.  
These included a "Certification" which, in essence, 
indicates that a review of the archives of L. City failed to 
reveal a registered Marriage Contract between the veteran and 
appellant.  In an April 1997 statement, R. G. noted that she 
previously received apportionments from 1946 to 1950.  She 
also submitted that it was the veteran who abandoned she and 
her daughter, and that it was not true that he did not know 
their whereabouts.

In August 1997, appellant also submitted a statement in 
support of her claim, in which she stated that she fully knew 
that the veteran was legally married but that because she and 
the veteran loved each other, they consulted people very 
knowledgeable about the law, and were advised that she and 
the veteran could marry anyway. 

At the time of her deposition in February 1998, R. G. 
indicated that she and the veteran were never separated, 
noting that she had gone to her sisters home in C. City 
initially for a vacation, and that the veteran never came to 
live with them as he had promised.  When she subsequently 
found the veteran several years later, he now indicated that 
he was in the process of building a separate house for R. G. 
and their daughter, but he again did not do what he had 
promised.  R. G. identified the real cause for the subsequent 
separation as the veteran's live-in relationships with other 
women.  The appellant was identified as one of these women.

Additional witnesses were questioned at the time of the field 
investigation in February 1998, two of whom noted that the 
veteran and R. G. separated for financial reasons but most 
importantly because the veteran had been a "womanizer."  
The remaining witnesses were not personally aware of the 
veteran's existing marriage to R. G., but believed that the 
appellant was aware of this marriage based on what they had 
learned since the death of the veteran.

In her notice of disagreement, received in January 1999, 
appellant asserted that from 1974 to January 1987, she had 
reason to believe that R. G. had died, and that this is why 
she agreed to marry the veteran.  

In R. G.'s notice of disagreement of February 1999, R. G. 
maintained that she was without fault with respect to her 
separation from the veteran beginning in 1948, in that the 
veteran had abandoned her and subsequently cohabited with 
several women, including the appellant.  In her substantive 
appeal of March 1999, R. G. reiterated that when she and her 
daughter left the veteran for C. City in 1948, it was with 
the consent and approval of the veteran.

In the appellant's substantive appeal, dated in March 1999, 
the appellant asserts that in 1974, the veteran told her that 
R. G. had abandoned him again, and that she did not see R. G. 
again from 1974 to January 1987.  She further noted that the 
veteran had assured her that R. G. had likely died, and that 
she did not have contact with R. G. again until after the 
death of the veteran.

An affidavit from appellant, received in June 1999, again 
asserts that R. G. abandoned the veteran in 1974, and that 
because the whereabouts of R. G. was unknown, appellant 
agreed to marry the veteran in January 1987.


II.  Analysis

Because the veteran and the appellant resided in the 
Philippines at the time of their purported marriage in 
January 1987 and at the time the appellant's right to 
benefits, if any, accrued, Philippine law must be considered 
in determining whether their marriage was valid.  See Brillo 
v. Brown, 7 Vet. App. 102, 105 (1994).  As was noted 
previously, the Civil Code of the Philippines provides as 
follows:

Any marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other that such first spouse shall be illegal and void from 
its performance, unless:

(1) the first marriage was annulled or dissolved; or

(2) the first spouse had been absent for seven consecutive 
years at the time of the second marriage without the spouse 
present having news of the absentee being alive, or if the 
absentee, though he has been absent for less than seven 
years, is generally considered as dead and believed to be so 
by the spouse present at the time of contracting such 
subsequent marriage, or if the absentee is presumed dead . . 
. . The marriage so contracted shall be valid in any of the 
three cases until declared null and void by a competent 
court.

Badua v. Brown, 5 Vet. App. 472, 474 (1993).

However, the presumption of death provision set out in 38 
U.S.C.A. § 108 (West 1991) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

The evidence indicates that the veteran married R. G. in 
1944, and that the marriage remained un-dissolved at the time 
of his death in 1997.  Under Philippine law, the veteran's 
January 1987 marriage to the appellant may be found valid if 
R. G. had been absent for seven consecutive years at the time 
of their marriage without the veteran having news of R. G. 
being alive; or if R. G., though absent for less than seven 
years, is generally considered as dead and believed to be so 
by the veteran at the time he married the appellant; or if R. 
G. is presumed dead.

As was previously noted by the Board at the time it addressed 
the issue of appellant's entitlement to recognition as the 
veteran's spouse for VA purposes in September 1988, while the 
veteran and now appellant disclaims any contact with R. G. 
for more than seven years prior to the January 1987 marriage 
so as to bring into question the possibility that the 
marriage was rendered valid by application of Article 83 of 
the Philippine Civil Code, the Board agrees with the 
essential premise of the Board's refusal to apply Article 83 
in its decision of September 1988.  More specifically, the 
Board notes, as did the Board in September 1988, that the 
record must reflect some effort to ascertain the whereabouts 
of the missing spouse, and that mere avoidance is not enough 
to negate the need for a dissolution of the prior marriage 
before a valid second marriage may be contracted.  

In September 1988, the Board also noted that there was no 
effort made by the veteran to contact R. G. through the VA or 
relatives, and the record was found to reflect that the 
veteran may have had contact during this time with his 
daughter by R. G.  In light of the foregoing, the Board 
concluded that the veteran's marriage to appellant was not 
valid under Philippine law, and that appellant was not 
entitled to recognition as the veteran's spouse for VA 
benefits purposes.  Similarly, in the instant case, the Board 
finds that the appellant has also provided no evidence on her 
own behalf of any effort on her part to contact R. G. through 
the VA or relatives during the seven years precedent to the 
marriage of January 1987.  

The Board would emphasize at this time that its refusal to 
apply the presumption of Article 83 in this matter is not 
premised precisely on a finding that this article implicitly 
included a diligent search requirement as indicated by the 
Board in September 1988.  Instead, the Board notes that the 
Brillo decision left open the question of the applicability 
of the diligent search requirement of 38 U.S.C.A. § 108 in a 
case involving the issue of the validity of a second 
marriage, and the Board finds that this is an appropriate 
case for application of 38 U.S.C.A. § 108 and its diligent 
search requirement.  The Board further notes that the 
application of 38 U.S.C.A. § 108 is especially appropriate in 
this case in view of the Board's previous express finding in 
September 1988 that the appellant was not entitled to 
recognition as the veteran's surviving spouse, at least, in 
part, due to the lack of any showing of a diligent search to 
ascertain R. G.'s whereabouts during the seven year period 
prior to January 1987.  This finding thus became the law of 
the case, and without any additional evidence to the 
contrary, the Board finds that in its consideration of 
entitlement to the application of the presumption afforded 
under 38 U.S.C.A. § 108, the Board is compelled to consider 
whether a diligent search is demonstrated by the record, and 
if not, to then find that the application of 38 U.S.C.A. 
§ 108 is not warranted.  

First, the Board notes that the Republic of the Philippines 
is not a "State" as defined in 38 U.S.C.A. § 101(20).  See 
Brillo, 7 Vet. App. 102, dissenting opinion.  At the time the 
veteran's entitlement to VA benefits accrued, however, the 
Philippines were a territory of the United States and would, 
therefore, constitute a "State" as defined in 38 U.S.C.A. § 
101(20).  The Board will consider, therefore, whether R. G. 
could be presumed to be dead for the seven year period prior 
to January 1987 as defined in 38 U.S.C.A. § 108.

As an initial matter, the Board notes that although R. G. and 
the veteran were ultimately separated for many years, R. G.'s 
absence was not ever "unexplained," in that the veteran had 
periodic contact with her as a result of her repeated efforts 
relating to apportionment, and there was even an effort at 
reconciliation in the early 1970's, at which time even 
appellant admits to some contact.  In addition, as noted 
above, even assuming an unexplained disappearance at some 
point was demonstrated in the record, the record is still 
found to be totally lacking in any reasonable search at any 
point on the part of the appellant to ascertain the 
whereabouts of the veteran for the seven year period prior to 
January 1987.  

The Board finds, therefore, that R. G. could not be presumed 
to be dead when the appellant married the veteran in January 
1987, and that her marriage to the veteran is not valid in 
accordance with the applicable statute.

With respect to any contention that the appellant's marriage 
to the veteran should be deemed valid because she was not 
aware of any existing impediment to the marriage when she 
married him in January 1987, the Board notes that the 
appellant herself admits in her statement of August 1997 that 
she knew that the veteran was legally married to R. G. at the 
time of her marriage of January 1987.  In addition, as was 
alluded to above, the Board previously found that the January 
1987 marriage was invalid at the time of its decision in 
September 1988.  Accordingly, the Board finds that this 
earlier finding also became the law of the case, and that 
without any additional evidence to the contrary, the Board is 
compelled to conclude that appellant's January 1987 marriage 
was invalid.

Based on all of the foregoing, the Board has determined that 
the appellant has not met her burden of establishing that she 
was validly married to the veteran, and that she does not 
have the status of a "claimant" for VA benefit purposes.  
Dedicatoria, 8 Vet. App. at 445.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA benefit purposes is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

